         Case: 3:21-cv-00146-DAS Doc #: 10 Filed: 08/25/21 1 of 1 PageID #: 11




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

TERRY KIELISCH                                                                         PLAINTIFF

V.                                                    CIVIL ACTION NO. 3:21-CV-00146-DAS

TALLAHATCHIE COUNTY CORRECTIONAL FACILITY                                            DEFENDANT

                     ORDER DISMISSING CASE WITHOUT PREJUDICE

       This matter comes before the Court sua sponte for consideration of dismissal. On June

28, 2021, Plaintiff Terry Kielisch, proceeding pro se, filed the instant action challenging the

conditions of his confinement pursuant to 42 U.S.C. § 1983. Doc. # 1. Plaintiff also submitted

an incomplete motion to proceed in forma pauperis (“IFP”). Doc. # 2. Consequently, the Court

entered an Order on June 29, 2021, requiring Plaintiff to complete and return the requisite IFP

application, authorization and certification within twenty-one (21) days from the date of the

order. Doc. # 7. The Order warned Plaintiff that his failure to comply “may lead to the dismissal

of his lawsuit” under Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute

and failure to obey an order of the Court. See id. Plaintiff returned the forms on July 22, 2021,

but he failed to complete them. Thus, the Clerk of Court resent Plaintiff the forms for

completion on July 26, 2021. Despite being given two opportunities to do so, Plaintiff has failed

to complete and return the necessary IFP forms. Accordingly, the Court finds that the instant

action is hereby DISMISSED without prejudice for Plaintiff’s failure to prosecute and obey an

order of the court. Further, all pending motions will be DISMISSED as moot.

       SO ORDERED, this the 25th day of August, 2021.
                                              /s/ David A. Sanders    _______
                                              DAVID A. SANDERS
                                              UNITED STATES MAGISTRATE JUDGE
